--------------------------------------------------------------------------------


Exhibit 10.6






NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER THE ALLIANCE DATA SYSTEMS CORPORATION
2010 OMNIBUS PLAN




THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), made as of June
30, 2011 (the “Grant Date”) by and between Alliance Data Systems Corporation
(the “Company”) and [NAME] (the “Participant”) who is a non-employee director of
the Company.
 
WHEREAS, pursuant to the Company’s 2010 Omnibus Plan (the “Plan”), the Company
desires to afford the Participant the opportunity to acquire, or enlarge his
ownership of, the Company’s common stock, $0.01 par value per share (“Stock”),
so that he may have a direct proprietary interest in the Company’s success.
 
WHEREAS, the Company desires to have the Participant continue to serve on the
Company’s Board of Directors (“Board”) and to provide the Participant with an
incentive.
 
NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto agree as follows:
 
1.           Restricted Stock Units Awarded.
 
(a)           The Company hereby awards to the Participant, in the aggregate, [#
SHARES] Restricted Stock Units which shall be subject to the conditions set
forth in the Plan and this Agreement.
 
(b)           Restricted Stock Units shall be evidenced by an account
established and maintained for the Participant, which shall be credited for the
number of Restricted Stock Units granted to the Participant.  By accepting this
Award, the Participant acknowledges that the Company does not have an adequate
remedy in damages for the breach by the Participant of the conditions and
covenants set forth in this Agreement and agrees that the Company is entitled to
and may obtain an order or a decree of specific performance against the
Participant issued by any court having jurisdiction.
 
(c)           Except as provided in the Plan or this Agreement, prior to vesting
as provided in Section 2 of this Agreement, the Restricted Stock Units will be
forfeited by the Participant and all of the Participant’s rights to Stock
underlying the Award shall immediately terminate without any payment or
consideration by the Company, in the event of a Participant’s early termination
of service as provided in Section 3 below.
 
2.           Vesting.  Subject to Sections 1 and 3 of this Agreement, the
restrictions thereon will lapse and Award will vest upon the earlier of:
 

 
1

--------------------------------------------------------------------------------

 

(a)           The Participant’s termination of service, which for the purposes
of this Agreement is defined as (i) the Participant’s separation of service from
the Board at the end of the Participant’s elected term of service; (ii) the
Participant’s death; or (iii) the Participant’s Disability; or
 
(b)           June 29, 2021.
 
Notwithstanding the foregoing, subject to the limitations of the Plan, the
Committee may accelerate the vesting of all or part of the Award at any time and
for any reason. As soon as practicable after the Award vests and consistent with
Section 409A of the Code, payment shall be made in Stock (based upon the Fair
Market Value of the Stock on the day all restrictions lapse).  The Committee
shall cause a Stock certificate to be delivered to the Participant or the
Participant’s electronic account with respect to such Stock free of all
restrictions or the Stock may be delivered electronically.
 
3.           Forfeiture for Early Termination of Service.  Unless otherwise
determined by the Committee at time of grant or thereafter or as otherwise
provided in the Plan, if the Participant terminates his service prior to the end
of his elected term, any unvested portion of any outstanding Award held by a
Participant at the time of such early termination of service will be forfeited
upon such termination.
 
4.           Company; Participant.
 
(a)           The term “Company” as used in this Agreement with reference to
employment shall include the Company and its Affiliates, as appropriate.
 
(b)           Whenever the word “Participant” is used in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to the beneficiaries, the executors, the administrators, or the person
or persons to whom the Restricted Stock Units may be transferred by will or by
the laws of descent and distribution, the word “Participant” shall be deemed to
include such person or persons.
 
5.           Adjustments; Change in Control.
 
(a)           In the event that the Committee determines that any dividend or
other distribution (whether in the form of cash, Stock or other property),
recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase or exchange of Stock or other
securities, liquidation, dissolution, or other similar corporate transaction or
event, affects the Stock such that an adjustment is appropriate in order to
prevent dilution or enlargement of the rights of Participants under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of  the number and kind of shares that may be issued in respect of
Restricted Stock Units.  In addition, the Committee is authorized to make
adjustments in the terms and conditions of, and the criteria included in, Awards
in recognition of unusual or nonrecurring events (including, without limitation,
events described in the preceding sentence) affecting the Company or any
Affiliate or the financial statements of the Company or any Affiliate or in
response to changes in applicable laws, regulations, or accounting principles.
 

 
2

--------------------------------------------------------------------------------

 

(b)           In connection with a Change in Control, the Committee may, in its
sole discretion, accelerate the vesting with respect to the Award.  If the Award
is not assumed, substituted for an award of equal value, or otherwise continued
after a Change in Control, the
 
Award shall automatically vest prior to the Change in Control at a time
designated by the Committee.  Timing of any payment or delivery of shares of
Stock under this provision shall be subject to Section 409A of the Code.
 
6.           Compliance with Law.  Notwithstanding any of the provisions hereof,
the Company will not be obligated to issue or transfer any Stock to the
Participant hereunder, if the exercise thereof or the issuance or transfer of
such Stock shall constitute a violation by the Participant or the Company of any
provisions of any law or regulation of any governmental authority.  Any
determination in this connection by the Committee shall be final, binding and
conclusive.  The Company shall in no event be obliged to register any securities
pursuant to the Securities Act of 1933 (as now in effect or as hereafter
amended) or to take any other affirmative action in order to cause the issuance
or transfer of Stock pursuant thereto to comply with any law or regulation of
any governmental authority.
 
7.           No Right to Re-election or Continued Service.  Nothing in this
Agreement or in the Plan shall confer upon the Participant any right to continue
in the service of the Company as a non-employee director nor shall the Agreement
be deemed to create any obligation of the Board to nominate any of its members
for re-election by the Company stockholders nor confer on the Participant the
right to remain a member of the Board for any period of time or at any
particular rate of compensation.  This Agreement shall not interfere with or
restrict in any way the rights of the Company, which are hereby expressly
reserved.  Participant acknowledges and agrees that the continued vesting of the
Restricted Stock Units granted hereunder is premised upon his provision of
future services as a member of the Board and such Restricted Stock Units shall
not accelerate upon his termination of service for any reason unless
specifically provided for herein.
 
8.           Representations and Warranties of Participant.  The Participant
represents and warrants to the Company that:
 
(a)           Agrees to Terms of the Plan.  The Participant has received a copy
of the Plan, which is incorporated herein by reference, and has read and
understands the terms of the Plan and this Agreement, and agrees to be bound by
their terms and conditions.  In the event of a conflict or inconsistency between
the terms and provisions of the Plan and the provisions of this Agreement, the
Plan shall govern and control.  All capitalized terms not defined herein shall
have the meaning ascribed to them as set forth in the Plan.  The Participant
acknowledges that there may be adverse tax consequences upon the vesting of
Restricted Stock Units or later disposition of the shares of Stock once the
Award has vested, and that the Participant should consult a tax adviser prior to
such time.
 
(b)           Cooperation.  The Participant agrees to sign such additional
documentation as may reasonably be required from time to time by the Company.
 

 
3

--------------------------------------------------------------------------------

 

9.           Taxes and Share Withholding.  At such time as the Participant has
taxable income in connection with an Award (a “Taxable Event”), the Participant
may be required to pay to the Company, prior to the issuance of shares of Stock,
an amount in cash equal to the federal, state and local income taxes and other
amounts as may be required by law to be withheld (the “Withholding Taxes”) with
respect to the Restricted Stock Units.  The Participant may be given the
opportunity to make a written election (the “Tax Election”) to have withheld a
portion of shares of Stock issuable to him upon vesting of the Restricted Stock
Units, having an aggregate Fair Market Value equal to the Withholding Taxes in
connection with the Taxable Event.
 
10.         Rights as Stockholder.  The Participant shall have no rights as a
stockholder with respect to any Restricted Stock Unit until he shall have become
the holder of record of such Stock, and no adjustment shall be made for
dividends or distributions or other rights for which the record date is prior to
the date upon which Participant shall become the holder of record thereof.
 
11.         Notice.  Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom it is intended at such address as may from time to time be designated
by it in a notice mailed or delivered to the other party as herein provided;
provided, that, unless and until some other address be so designated, all
notices or communications by the Participant to the Company shall be mailed or
delivered to the Company at its principal executive office, and all notices or
communications by the Company to the Participant may be given to the Participant
personally or may be mailed to him or her at his or her address as recorded in
the records of the Company.  Notwithstanding the foregoing, at such time as the
Company institutes a policy for delivery of notice by e-mail, notice may be
given in accordance with such policy.
 
12.         Governing Law.  This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to its conflict
of law principles.
 
13.         Electronic Transmission.  The Company reserves the right to deliver
any notice or Award by email in accordance with its policy or practice for
electronic transmission and any written Award or notice referred to herein or
under the Plan may be given in accordance with such electronic transmission
policy or practice.
 


 
* * * * * *

 
4

--------------------------------------------------------------------------------

 



 

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


ALLIANCE DATA SYSTEMS CORPORATION


By:


/s/ Jae Lynn
Rangel                                                                
Jae Lynn Rangel
SVP, Human Resources






PARTICIPANT




                                                  
NAME
 
 
5

--------------------------------------------------------------------------------

 